Citation Nr: 0309222	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for anxiety reaction.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 and from August 1950 to March 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.  That decision was a denial of the veteran's 
petition to reopen a claim of service connection for anxiety 
reaction.  During a hearing on his appeal at the RO in 
September 2000, he expanded his claim to include service 
connection for post-traumatic stress disorder (PTSD).  A 
decision review officer denied this claim after a hearing on 
the issues of service connection for anxiety reaction, as 
well.  A supplemental statement of the case in December 2001 
included the legal criteria and reasoning for the adverse 
decision regarding PTSD.  The veteran duly appealed.  

The Board has granted the appellant's motion to advance his 
case on the Board's docket.  

In this decision, the Board is deciding the issue of whether 
new and material evidence has been presented to reopen the 
claim of service connection for anxiety reaction.  Because of 
the favorable determination on this issue, the Board is 
requesting further development before considering the claim 
on the merits.  The Board is also seeking further development 
on the claim of service connection for PTSD. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
anxiety reaction in a March 1970 decision.  

2.  The evidence added to the record subsequent to the March 
1970 decision, including testimony and medical evidence, is 
new and bears directly and substantially upon the specific 
matter under consideration.  


CONCLUSIONS OF LAW

1. The Board's March 1970 decision denying service connection 
for anxiety reaction is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  The evidence received subsequent to the March 1970 
decision is new and material, and serves to reopen the 
veteran's claim of service connection for anxiety reaction.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the issue of new and 
material evidence to reopen the claim of service connection 
for anxiety reaction, further discussion of compliance with 
the notice and assist provisions of the VCAA is not 
necessary.

Prior Board Disallowance of the Claim 

The Board denied the veteran's claim of service connection 
for anxiety reaction in a March 1970 decision.  The denial 
was based on the absence of any medical evidence of anxiety 
reaction during the periods of active duty or until 
approximately 10 months following separation from active duty 
during the Korean conflict.  

At the time of the Board's March 1970 decision, the evidence 
of record consisted of the service medical records, the DD-
214, records dated in January 1952 from the Mimiya Hospital, 
records dated in January 1966 from a VA medical center, May 
and October 1967 reports from private psychiatrists, and VA 
examination reports dated in 1967 and 1968.  

The service medical records, including the reports of 
entrance and separation examinations for each period of 
service, were negative for any complaint, finding or history 
of psychiatric illness.  The report of separation from 
service, DD-214, listed as service data, the Combat 
Infantryman's Badge (CIB).  The post-service medical records, 
both VA and private, document the initial diagnosis of 
anxiety state in 1952, followed by diagnoses of anxiety 
reaction by VA in November 1967 and October 1968 and 
diagnoses of cerebral syndrome associated with head trauma in 
1967.  None of the post-service diagnoses were related to 
service by complaint, by history, or by medical opinion. 

Legal Criteria for New and Material Evidence 

A decision by the Board disallowing a claim is final and may 
not be reopened unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b).  

"New and material evidence" is evidence not previously 
submitted to the agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence Submitted Since the March 1970 Board Decision 

In a July 1999 report, FJC, M.D., noted the veteran's 1952 
hospitalization for anxiety.  The physician expressed the 
opinion that the veteran had experienced severe stress and 
duress during his combat duty and that the veteran's 
"anxiety state" dated back to his war experiences in 
combat.  In a July 2000 statement, the same physician 
reported that the veteran suffered from PTSD as he was 
diagnosed with anxiety state after his war release after 
combat duty.  

A hearing conducted at the RO in September 2000, FJC, M.D., 
testified that the symptoms for which the veteran was treated 
in January 1952 would be termed as PTSD today, appearing as 
symptoms of anxiety, depression, and memories of experiences 
as a soldier.  He testified that the veteran's anxiety was 
induced by his war and combat experiences.  

The rest of the additional evidence consists of VA medical 
records, primarily reports of VA psychiatric examinations, 
conducted in 2001 and 2002, with conflicting diagnoses of 
anxiety disorder and PTSD. 

Analysis 

Since the Board's denial of service connection for anxiety 
reaction in March 1970, FJC, M. D., has expressed the opinion 
that the veteran's anxiety, which has been medically 
indicated since 1952, resulted from the stress of the 
veteran's military service.  As the Board previously denied 
the claim on grounds that anxiety, first shown post-service, 
was unrelated to service, and as the physician's opinion 
affords evidence that there is a link between anxiety and 
military service, the absence of which was the specified 
basis for the last disallowance, the physician's medical 
opinion is new and material because it has not been 
previously submitted and it bears directly and substantially 
upon the issue of service connection for anxiety.  Moreover, 
it is neither factually cumulative nor redundant and the 
medical opinion in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

Accordingly, the claim of service connection for anxiety 
reaction is reopened.   


ORDER

The application to reopen the claim of service connection for 
anxiety reaction is granted. 


REMAND 

Because the RO has not considered the issue of service 
connection for anxiety reaction de novo and in order to 
afford the veteran the full benefit of procedural safeguards, 
this issue is remanded for further development. 

On the issue of service connection for PTSD, while the RO has 
requested service personnel information, there are additional 
sources that need to be searched in light of the response 
that the standard source documents are unavailable.  

For these reasons, the Board is requesting the following 
development by the RO:  

1.  Ensure compliance with the VCAA 
requirements, pertaining to the duty to 
notify and the duty to assist. 38 U.S.C.A. 
§§ 5103 and 5103A. 

2.  Through official channels, again 
request service personnel records, 
including the veteran's dates of service 
from August 1950 to March 1951.  Also 
request morning reports from January 1951 
to March 1951 for Co. D, 1st Bn, 65th Inf. 
Reg., U. S. Army, and operation 
reports/lessons learned for the same unit 
from August 1950 to March 1951. 

3.  If the additional evidence from the 
service department does not confirm the 
veteran's combat status, adjudicate the 
issue of whether the CIB noted on the DD-
214 satisfies the stressor requirement of 
38 C.F.R. § 3.304(f)(1). 

4.  If the board of examiners, who 
conducted the November 2002 VA 
psychiatric examination, is available, 
ask for an opinion:  

A.	As to whether the veteran's 
anxiety disorder is related to 
his military service; and, 

B.	If there is any additional 
evidence from the service 
department, confirming the 
veteran's combat status, or it is 
determined that the CIB is the 
in-service stressor, the 
examiners should be apprised of 
the evidence and asked for an 
opinion as to whether a combat 
stressor supports the diagnosis 
of PTSD.  The claims folder must 
be made available to the 
examiners for review.  

5.  If the same board of examiners is 
unavailable, then request a VA 
psychiatrist to review the record and 
provide an opinion as to the questions 
posed in 4A and 4B. 

6.  After the development requested has 
been completed, the entire record should 
be reviewed.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran may submit additional evidence and argument on 
the claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

